Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 3/9/2022.

The application has been amended as follows: 

Claim 1 is amended: A device for welding plastics films, comprising:
an impulse welding bar (10); and 
a detachable non-stick coating layer (20) held on lateral flanks (24) of the impulse welding bar (10); and
retaining elements (22) of two or more parts and which act in a form-fitting manner in order to detachably fasten the non-stick coating layer (20) to both flanks (24) of the impulse welding bar (10);

wherein the first parts (26) of the retaining elements (22) are glued to the flanks (24) of the impulse welding bar (10);
wherein the flanks (24) of the impulse welding bar (10) have recesses (32) which wholly or partially accommodate the first parts (26) of the retaining elements (22).

Claim 3 is amended: The device according to claim 1, wherein the flanks (24) of the impulse welding bar (10) have recesses (32) which wholly or partially accommodate the first parts (26) of the retaining elements (22).

Claim 7 is amended: The device according to claim 6, wherein the recesses that accommodate the first parts (26) are grooves in the flanks (24) of the device (10) in which [[of]] the grip seal strips (22) are located

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although both recesses and glue are obvious, the recesses are generally part of the retention material and the glue generally would attach the retention material.  Thus, it would appear, when using a recess, the retention element will generally be integral and thus there would be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746